DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa, US-20100039796, in view of Kajimoto, US-20130038640.
In regards to claim 1, Mukawa discloses an image display device (Par. 0002 image display apparatus) comprising: a first self-luminous display element that self-emits an image of first color light having a peak in a first color region (Fig. 9, 511R red light emitting panel, which has a peak wavelength in the red color region; Par. 0053 OLED light emitting panel); a second self-luminous display element that self-emits an image of second color light having a peak in a second color region (Mukawa Fig. 9, 
Mukawa does not disclose expressly wherein the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element each include a support substrate, a reflective film, a light-emitting layer, and a semireflective semitransmissive electrode, and the first color light, the second color light, and the third color light are extracted from the semireflective semitransmissive electrode side, the first self-luminous display element includes a first functional layer including the light-emitting layer and a first substrate portion including the reflective film, the second self-luminous display element includes a second functional layer including the light-emitting layer and a second substrate portion including the reflective film, and the third self-luminous display element includes a third functional layer including the light-emitting layer and a third substrate portion including the reflective film, the first substrate portion, the second substrate portion, and the third substrate portion have a same configuration in thickness directions thereof, and the first functional layer, the 
Kajimoto discloses a structure of OLEDs comprising the first self-luminous display element (Fig. 1, 2 red OLED element), the second self-luminous display element (Fig. 1, 4 blue  OLED element), and the third self-luminous display element (Fig. 1, 3 green OLED element) each include a support substrate (Fig. 1, 10 substrate), a reflective film (Fig. 1, 20 reflecting electrode), a light-emitting layer (Fig. 1, 40R, 40B, and 40G emission layer), and a semireflective semitransmissive electrode (Fig. 1, 60R, 60B, 60G transparent electrode; Par. 0031 top light extraction OLED; Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), and the first color light, the second color light, and the third color light are extracted from the semireflective semitransmissive electrode side (Fig. 1, 60R, 60B, 60G transparent electrode; Par. 0031 top light extraction OLED; Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), the first self-luminous display element includes a first functional layer including the light-emitting layer and a first substrate portion including the reflective film (Fig. 1, 70R out-coupling layer + 50R charge transport layer + 30R hole transport layer), the second self-luminous display element includes a second functional layer including the light-emitting layer and a second substrate portion including the reflective film (Fig. 1, 70B out-coupling layer + 50B charge transport layer + 30B hole transport layer), and the third self-luminous display element includes a third functional layer including the light-emitting layer and a third substrate portion including the reflective film (Fig. 1, 70G out-coupling layer + 50G 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the OLED pixels of Mukawa can be designed in the manner of Kajimoto. The motivation for doing so would have been to suppress SP loss and improve luminance efficiency (Par. 0009).
Therefore, it would have been obvious to combine Kajimoto with Mukawa to obtain the invention of claim 1.
In regards to claim 2, Mukawa and Kajimoto, as combined above, disclose each of the reflective films in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, 20 reflecting electrode).
In regards to claim 3, Mukawa and Kajimoto, as combined above, disclose the first substrate portion, the second substrate portion, and the third substrate portion each include a transparent electrode, and each of the transparent electrodes in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, electrode of 20 reflecting electrode).

In regards to claim 5, Mukawa and Kajimoto, as combined above, disclose the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element are each an organic electroluminescent element (Mukawa Par. 0053 OLED light emitting panels), the first functional layer, the second functional layer, and the third functional layer each have a hole transport layer, and each of the hole transport layers in the first functional layer, the second functional layer, and the third functional layer has a mutually different film thickness (Kajimoto Fig. 1, 30R, 30B, 30G hole transport layers).
In regards to claim 6, Mukawa and Kajimoto, as combined above, disclose the first functional layer, the second functional layer, and the third functional layer each have an electron transport layer (Kajimoto Fig. 1, 50R, 50B, 50G charge transport layers), and the hole transport layer in each of the first functional layer, the second functional layer, and the third functional layer has a film thickness greater than a sum of a film thickness of the electron transport layer and a film thickness of the light-emitting layer (Kajimoto Fig. 1, 30R, 30B, 30G hole transport layer thickness is greater than 50R, 50B, 50G charge transport layers and 40R, 40B, 40G and emission layers; Kajimoto  
In regards to claim 7, Mukawa and Kajimoto, as combined above, disclose the hole transport layer in each of the first functional layer, the second functional layer, and the third functional layer is constituted of a laminated body of two or more layers (Kajimoto Par. 0033 “A hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, an electron transport layer, an electron injection layer, or the like is appropriately used as the first charge transport layer 30”).
In regards to claim 8, Mukawa and Kajimoto, as combined above, disclose the hole transport layer in each the first functional layer, the second functional layer, and the third functional layer is constituted of the laminated body of a mixed layer containing a hole transport material and a hole injection material, and a single layer containing a hole transport material (Kajimoto Par. 0033 “A hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, an electron transport layer, an electron injection layer, or the like is appropriately used as the first charge transport layer 30”; Par. 0034 incorporating the compounds together).
In regards to claim 9, Mukawa and Kajimoto, as combined above, disclose the first color light, the second color light, and the third color light are red color light (Mukawa Fig. 9, 511R red light emitting panel, which has a peak wavelength in the red color region; Par. 0053 OLED light emitting panel), blue color light (Mukawa Fig. 9, 511B red light emitting panel, which has a peak wavelength in the blue color region; 
In regards to claim 10, Mukawa and Kajimoto, as combined above, disclose a virtual image display apparatus, comprising the image display device according to claim 1 (Mukawa Fig. 4A; Mukawa Par. 006 display apparatus with virtual image optical system).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	3/10/22


/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622